Ingraham, J. (concurring):
I concur in the result. I think that under section 1268 of the Code of Civil Procedure an application to cancel the lien of a judgment based upon the discharge in bankruptcy of the judgment debtor must be made by the bankrupt. This section gives the bankrupt a personal right to have the lien of a judgment, which but for the discharge would be a lien upon real estate, canceled, and there is no authority to cancel such a lien except on application of the bankrupt. I do not think, however, that this judgment ever wás a lien on the property described in the moving papers. The section provides that after his discharge a judgment against a bankrupt shall not be a lien on real property acquired by him subsequent to the discharge, and under this provision, the judgment in question was not a lien upon the real property of the moving parties. If the judgment was not a lien there was nothing for the court to do as it could not discharge a lien which did not exist.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to renew on additional proof.